
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 690
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Mr. Boehner submitted
			 the following resolution; which was laid on the table
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		Whereas page 5 of the Regulations on the Use of the
			 CONGRESSIONAL FRANK By Members of the House of Representatives states,
			 It is the policy of the Congress that the privilege of sending mail as
			 franked mail shall be established under this section in order to assist and
			 expedite the conduct of the official business, activities and duties of the
			 Congress of the United States. It is the intent of the Congress that such
			 official business, activities and duties cover all matters which directly or
			 indirectly pertain to the legislative process or to any congressional
			 representative functions generally, or to the functioning, working, or
			 operating of the Congress and the performance of official duties in connection
			 therewith, and shall include, but not be limited to, the conveying of
			 information to the public, the requesting of the views of the public, or the
			 views and information of other authority of government, as a guide or a means
			 of assistance in the performance of those functions.;
		Whereas clause 5 of rule XXIV of the Rules of the House of
			 Representatives provides, Before making a mass mailing, a Member,
			 Delegate, or Resident Commissioner shall submit a sample or description of the
			 mail matter involved to the House Commission on Congressional Mailing Standards
			 for an advisory opinion as to whether the proposed mailing is in compliance
			 with applicable provisions of law, rule, or regulation.;
		Whereas the House Commission on Congressional Mailing
			 Standards, authorized in Public Law 91–191, is commonly referred to as the
			 Franking Commission;
		Whereas the Democratic staff director and Republican staff
			 director of the Franking Commission have served in their respective positions
			 for more than a decade and report to the Democratic and Republican members of
			 the Franking Commission, respectively;
		Whereas during the 111th Congress the members of the
			 Franking Commission are Representatives Susan Davis (D–CA), chairwoman; Rep.
			 Dan Lungren (R–CA), ranking Republican member; Rep. Donna Edwards (D–MD), Rep.
			 Kevin McCarthy (R–CA), Rep. Brad Sherman (D–CA) and Rep. Tom Price
			 (R–GA);
		Whereas the aforementioned Franking Commission advisory
			 opinions required for Members seeking approval to send mass mailings, or their
			 electronic equivalents, are routinely signed on behalf of the Commission by its
			 Democratic and Republican staff directors or their designees;
		Whereas no Member may receive Franking Commission approval
			 without signatures from both majority and minority staff;
		Whereas the Commission’s Democratic staff director has
			 been permitted by the Commission’s Democratic Members to abuse her position
			 during the current Congress by willfully and knowingly applying different
			 standards to material submitted for Franking Commission approval by Republican
			 Members than she applies to material submitted by Democratic Members;
		Whereas, on July 27, 2009, the Commission’s Democratic
			 staff director refused to approve a mailing proposed by Representative Joe
			 Barton of Texas which included the words Democrat majority, but
			 indicated she would approve the mailing if Representative Barton instead
			 substituted the words congressional majority, yet on August 3,
			 2006, the same Democratic staff director signed a Franking Commission approval
			 document for a mailing issued by then-Minority Leader Nancy Pelosi that
			 included the following sentence, But too many here and across our nation
			 are paying the price for the Republican Congressional majority’s special
			 interest agenda …
		Whereas the Democratic staff director has refused to grant
			 permission to Republican Members wishing to provide their constituents with
			 copies of a chart intended to illustrate in graphic form many of the provisions
			 of the Democrats’ proposed health care legislation;
		Whereas charts similar in form and general purpose have
			 for many years been approved routinely by the Commission’s Democratic staff
			 director in mailings produced by Members on both sides of the aisle;
		Whereas, on December 12, 1993, the Franking Commission
			 granted approval to Rep. David Levy of New York to disseminate a similar chart,
			 intended to illustrate graphically the provisions of comprehensive health care
			 legislation proposed by the Clinton Administration;
		Whereas the Commission’s Democratic staff director has
			 refused to approve requests by Republican Members to informally characterize
			 certain features of the Democrats’ pending health care proposal as
			 government run health care but has approved requests by
			 Democratic Members to informally characterize the same aspects of the bill as
			 the public option;
		Whereas the Commission’s Democratic staff director has
			 refused to approve more than twenty requests by Republican Members to use the
			 phrase cap and tax to describe a Democratic proposal to reduce
			 carbon emissions by imposing new fees, taxes and higher costs on American
			 consumers and businesses;
		Whereas a search for the term cap and tax on
			 the Google internet search engine yielded at least 4,478,000 appearances of
			 this commonly used phrase;
		Whereas an article in the April 27, 2009, edition of
			 Politico newspaper quoted the most senior Member of the House,
			 Democratic Representative John Dingell of Michigan, the former chairman of the
			 House Committee on Energy and Commerce, as saying, Nobody in this
			 country realizes that cap and trade is a tax, and it’s a great big
			 one.;
		Whereas the Commission’s Democratic staff director has
			 dismissed the proposed descriptive term, cap and tax as an
			 informal and inappropriate characterization of the legislation, while at the
			 same time granting approval to Democratic Members seeking to use the phrase
			 cap and trade to informally and inappropriately characterize the
			 same bill;
		Whereas the Commission’s Democratic staff director has
			 refused to approve material submitted by Republican Members seeking to convey
			 to the public those Members’ concern about substantial job losses expected to
			 result if the Democrats’ proposed national energy tax is enacted, while at the
			 same time approving mailings submitted by Democratic Members informing the
			 public about large numbers of new jobs the Democrats claim will be created by
			 the same legislation;
		Whereas the Democratic staff director’s actions have
			 prompted a steady stream of media reports describing a climate of partisan
			 censorship imposed on the House by the Democratic majority;
		Whereas an article in the July 23, 2009, edition of Roll
			 Call newspaper stated, A dispute over the right of House Republicans to
			 use the chamber’s official franking service to send a mailer critical of
			 Democratic health care plans has escalated beyond the Franking Commission to
			 high levels on the Democratic side, Franking Commission member
			 Rep. Dan Lungren (R–CA) said at a Thursday press conference. Asked whether he
			 believed the matter had been referred to Rep. Pelosis (D–CA) office, Lungren,
			 the ranking member of the House Administration Committee, said, All I’ve
			 been told is that its above the Franking Commission and that it appears to be
			 above our committee, so I don’t know where you go after
			 that.;
		Whereas by permitting the Commission’s Democratic staff
			 director to carry out her duties in a partisan and unfair manner, the
			 Democratic Members of the Franking Commission have brought discredit on the
			 House; and
		Whereas clause 1 of rule XXXIII of the Rules of the House
			 of Representatives, also known as the Code of Official Conduct, provides
			 A Member, Delegate, Resident Commissioner, officer, or employee of the
			 House shall behave at all times in a manner that shall reflect creditably on
			 the House: Now, therefore, be it
		
	
		That the House views with disapproval the
			 failure of the Democratic Members of the Franking Commission to ensure that the
			 Commission’s Democratic staff carries out its important responsibilities in a
			 professional, fair, and impartial manner.
		
